Citation Nr: 0715581	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit on appeal.  The 
case was remanded in May 2006.

The veteran appeared before a Board hearing in January 2004 
and testified regarding his symptomatology.  A transcript is 
of record.


FINDING OF FACT

Migraine headaches are not shown by competent medical 
evidence to have a nexus to service.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A, 5107, 7104(c) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in a September 2002 statement of the case, and in 
June 2003 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).   May 2006 correspondence provided notice 
of the type of evidence necessary to establish an effective 
date and disability rating for the disability on appeal.  The 
case was readjudicated in a November 2006 supplemental 
statement of the case. 
 
To the extent that there was any deficiency in the timing of 
the notice to the appellant, the Court has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes readjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006).  Significantly, Mayfield also holds 
that VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

During his June 1974 entrance examination, the veteran 
reported a history of having migraine headaches approximately 
once a month.  Physical examination did not diagnose migraine 
headaches.  
 
In August 1974, the veteran complained of sinus congestion, 
headache and a sore throat.  Notably, however, the veteran 
was not diagnosed with migraine headaches.   
 
The veteran's separation examination noted a history of 
occasional headaches, but migraine headaches were not 
diagnosed.

While the veteran reported such a history, the service 
medical records do not reveal any incident involving the 
appellant being blown down by a fighter jet and suffering a 
head injury as a result.

In September 1998, the veteran reported to a VA examiner that 
his headaches were practically non-existent.

In July 2000 VA treatment records, the veteran reported a 
1984 occupational injury, he was hit in the face with a two 
horsepower drill.  He stated the drill hit him in the bridge 
of his nose and right brow area and three surgeries were 
required to rebuild his face.  The veteran reported he had 
migraine headaches ever since as well as ill-defined episodes 
of what he called seizures.  The veteran reported the 
headaches may occur daily for three months at a time, then be 
gone for several months.  A pertinent diagnosis was not made.

In November 2000, VA treatment records reflected the veteran 
complained of daily headaches.
 
In February 2001, the veteran underwent a VA examination and 
reported having headaches for the past 15 years, not changing 
in intensity or frequency.  A prior history of a motor 
vehicle accident was noted.  

During a February 2002 VA treatment session the veteran 
complained that during the past several months, he had a 
"spell" of increasing migraines which lasted for a week.  
He reported being back to normal, having had only two 
headaches in February.  The veteran thought the stress at 
home contributed to the headaches.  The examiner's diagnosis 
was migraine headaches.  

In October 2002, the veteran underwent a VA magnetic 
resonance imaging (MRI) examination of the brain which 
revealed two nonspecific abnormal areas.  The examiner opined 
these may be related to prior drug use, trauma, or 
accelerated arteriosclerosis.

In October 2002, the veteran also underwent a VA neurological 
examination for headaches.  He reported being blown off a 
runway by a jet blast and thrown into the dirt.  He denied 
losing consciousness.  The veteran reported a history of 
chronic headaches which were almost always related to any 
kind of exertion or activity.  When active he reported he may 
have three headaches per week and when inactive he may have 
as few as one per month.  The examiner noted a computerized 
tomography scan of the brain and electroencephalogram were 
normal.  

The impression was headaches,  very unusual in character.  
The examiner opined they were not typically migrainous in 
description although they had some features of migraines.  
The examiner opined that it was difficult exactly to 
understand why they were related only to exertion.  The 
examiner concluded that the veteran's neurologic examination 
was not completely normal, as he seemed to have some mild 
left-sided weakness and had a clear reflex asymmetry.  

In a March 2003 VA addendum, the examiner concluded the 
veteran's headaches were unrelated to service.  The examiner 
reviewed a cervical MRI which showed mild degenerative 
changes was otherwise not significant, and a MRI of the brain 
which showed a mild abnormality.

In January 2004, the veteran appeared at Board hearing and 
testified that he believed his headaches were caused by a 
fighter jet blast that blew him off a runway.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

 
Every veteran shall be taken to have been in sound condition 
when entering service, except as to defects, infirmities, or 
disorders noted at the time of examination on entering 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service. 38 
U.S.C.A. § 1111.

Under VAOPGCPREC 3-03; 69 Fed.Reg. 25178 (2004), in order to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence that 
the disease or injury existed prior to service, and show by 
clear and unmistakable evidence that the disease or injury 
was not aggravated by service.

According to 38 C.F.R. § 3.304(b) only such conditions as are 
recorded in examination reports are to be considered as 
noted. The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but such a statement is considered 
with all other evidence in determining if the disease or 
injury pre-existed service. Harris v. West, 11 Vet. App. 456 
(1998), aff'd. 203 F.3d 1347 (Fed. Cir. 2000). 
 
Analysis

After reviewing the evidence in light of all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for migraine headaches.  

While the service medical records reflect that a history of 
migraine headaches were noted at the enlistment examination, 
physical examination did not diagnose migraine headaches.  
Hence, the appellant is entitled to the presumption of 
soundness.
 
While the veteran must be presumed sound at enlistment, and 
while the service medical records note  complaints of 
headaches, the service medical records do not reveal any 
inservice complaints or findings pertaining to migraine 
headaches.  Moreover, in a March 2003 addendum, a VA examiner 
concluded the veteran's current migraine headaches were not 
related to service.  Indeed, there is no medical evidence 
associated with the file that provides a nexus between the 
veteran's migraines and service.  

In light of the foregoing, and after considering the  length 
of time between the veteran's discharge from active duty and 
the date when post service medical records indicate treatment 
for headaches, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.)  Therefore, service connection for migraine 
headaches is denied.

In reaching this decision the Board considered the claim that 
migraine headaches are due to an inservice flight line 
accident.  There is no evidence, however, that the veteran 
has the medical training necessary to offer an opinion which 
requires medical training.  Hence, he is not competent to 
offer a nexus opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).
 
The Board also considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER


Entitlement to service connection for migraine headaches is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


